404 A.2d 846 (1979)
In re PETITION OF RHODE ISLAND BROADCASTERS ASSOCIATION.
No. 78-401-M.P.
Supreme Court of Rhode Island.
August 3, 1979.
Edwards & Angell, James J. Skeffington, George W. Shuster, William P. Robinson III, Providence, for petitioner.
Letts, Quinn & Licht, Daniel J. Murray, Richard A. Licht, Providence, for respondent.

ORDER
The Rhode Island Broadcasters Association (the Association) filed this petition on November 9, 1978, asking that we modify our Provisional Order No. 11, which sets forth temporary guidelines for members of the Rhode Island Bar who elect to advertise their services. Specifically, the Association asks that we remove the ban against advertising on radio and television in light of certain constitutional predicates.[1]
The petitioner, in mounting its constitutional attack, raises substantial questions. Rather than rest our conclusion on the validity of the petitioner's claim of violations of its first-amendment and equal-protection guarantees, we believe, after much reflection, that the use of the electronic media by attorneys seeking to advertise their services should be regulated, not proscribed.
Accordingly, the petition to modify is granted, and the attorneys for the petitioner are directed to submit to this court and the attorneys representing the Rhode Island Bar Association, within 20 days of the issuance of this order, copies of the proposed draft of the modified rule. The Bar Association shall deliver its comments on the draft to us within 10 days following its receipt of the draft.
JOSLIN, J., did not participate.
NOTES
[1]  Provisional Order No. 11 provides, in relevant part, that "[a]dvertisements should be placed only in newspapers, periodicals and the yellow pages of telephone directories" and that "[n]o advertising should be conducted on radio or television."